ACCEPTED
                                                                                        Cause No. 06-16-00130-CR
                                                                                      SIXTH COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
                                                                                           12/29/2016 8:22:20 AM
                                                                                                DEBBIE AUTREY
                                                                                                          CLERK

                              Cause No. 06-16-00130-CR

JAVONTE DAMONE SANDERS                      §                IN THE COURT
                                                                      FILED OF
                                                                            IN
                                                                6th COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
VS.                                         §           APPEALS,12/29/2016
                                                                 SIXTH DISTRICT
                                                                           8:22:20 AM
                                                                     DEBBIE AUTREY
                                                                         Clerk
THE STATE OF TEXAS                          §                STATE OF TEXAS


      APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                         APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        Comes now JAVONTE DAMONE SANDERS, Appellant, and files this
motion for an extension of 30 days in which to file the appellate brief. In support
of this motion, appellant shows the court the following:

                                        I.
      On July 19, 2016, undersigned counsel received an appointment from the
Harrison County Court at Law to represent Appellant.

                                            II.
       The deadline for filing the appellate brief is December 30, 2016. The
appellant has requested one extension of sixty days prior to this request through
undersigned counsel, but that extension was only partially granted for thirty days.


                                          III.
       Appellant's request for an extension is based upon the following facts:
Undersigned counsel. Undersigned counsel is currently preparing for a January 3,
2017 setting in a murder trial in cause No. 16-0004X styled, “State v. Marilyn
Marche Kirkland.” Prior to this setting, undersigned counsel had been preparing
for another murder trial set in November of this year. Undersigned counsel had the
unusual circumstance of having this brief come due in between two murder trials
set within approximately sixty days of one another while keeping up with the
demands of general practice.
                                           IV.
       Undersigned counsel understands that requests for extensions of time are
not favored. Given the length of the record and complexity of the issues involved,
the undersigned finds it necessary to request an extension of thirty (30) days to
complete his duties to Appellant and to properly prepare in other matters.

       WHEREFORE, appellant prays the court grant this motion and extend the
deadline for filing the appellate brief to January 29, 2016.


                                              RESPECTFULLY SUBMITTED,

                                              SCOTT RECTENWALD
                                              110 W. FANNIN
                                              Marshall, Texas 75670
                                              (903) 938-3300
                                              (903) 938-3310 FAX

                                              /S/ Scott Rectenwald
                                              Scott Rectenwald
                                              SBOT # 00794510
                                              Attorney for Appellant



                               Certificate of Service
       The undersigned hereby certifies that a true and correct copy of the
foregoing motion was delivered to the office of the Harrison County District
Attorney on December 29, 2016

                                               /S/ Scott Rectenwald


                              Certificate of Conference
       The undersigned certifies that he has consulted with Laura Carperter,
Assistant D.A. for Harrison County, Texas, and she indicates that she has no
opposition to the foregoing motion.

                                               /S/ Scott Rectenwald